PER CURIAM
Appellant seeks reversal of the trial court’s judgment committing him as a mentally ill person for a period not to exceed 180 days. ORS 426.130. He requests that we conduct a de novo review of the record, see ORS 19.415(3), and contends that the record does not establish by clear and convincing evidence that he is a danger to others as the result of a mental disorder. See ORS 426.005(1). The state concedes that the record lacks clear and convincing evidence to support the involuntary commitment and that the trial court’s judgment should be reversed. In light of the state’s concession, we conclude that it is appropriate to exercise our discretion to conduct a de novo review in this case and, based on that review, we accept the state’s concession and reverse.
Reversed.